DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a final action in response to applicant’s communications filed on 11/17/2020. Claims 1-20 are currently pending and have been considered below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are determined to be directed to an abstract idea. 
The claims 1-20 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without a practical application and without providing significantly more. 
Regarding Step 1 of the subject matter eligibility test per MPEP 2106.03, Claims 1-7 are directed to a method (i.e., process), Claims 8-14 are directed to a system (i.e., apparatus/machine), Claims 15-20 are directed to computer program product…comprising: one or more non-transitory computer-readable storage media (i.e., product/article of manufacture); therefore, all pending claims are directed to one of the four statutory categories of invention.

Regarding Step 2A-Prong 2 of the subject matter eligibility test per MPEP 2106.04(d) and 2106.05, while the claims 1-20 recite additional elements which are hardware or software elements, such electronic {payment} application, a user device, online {assets}, digital portal, electronic {purchase}, a computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method {of the invention}, computer program product for managing an electronic payment application, comprising: one or more non-transitory computer-readable storage media and program instructions stored on at least one of the one or more tangible 
Regarding Step 2B of the subject matter eligibility test per MPEP 2106.05, while the claims 1-20 recite additional elements which are hardware or software elements, such electronic {payment} application, online {assets}, digital portal, electronic {purchase}, a computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method {of the invention}, computer program product for managing an electronic payment application, comprising: one or more non-transitory computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor to cause the processor to perform a method {of the invention}, these limitations are not enough to qualify as “significantly more” being recited 
Therefore, since there are no limitations in the claims 1-20 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katzin et al (US 2014/0337175).
As per claim 1, Katzin teaches a method for managing an electronic payment application, the method comprising: 
	receiving, from a user device, a wish list and a prioritization schedule (Abstract, regarding “the UEP provides, via a user device, a product information search request; and obtains, in response to the product information search request, information on a first product for sale by a first merchant and a second product for sale by a second merchant. The UEP generates a single purchase transaction request, using the information on the first product for sale by the first merchant and the second product for sale by the second merchant. The UEP provides, via the user device, the single purchase transaction request for payment processing.”, also see para. 0070 and 0077, regarding the user device and/or mobile device, Para. 0087, regarding “the virtual wallet may provide a SmartBuy targeted shopping feature. For example, the user may set a target price 431 for the product 422 that the user wishes to buy. The virtual wallet may provide a real-time market watch status update 432 for the product. When the market price available for the user falls below the user's target price 431, the virtual wallet may automatically buy the product for the user);
managing online assets using a digital portal, whereby the digital portal determines an optimal purchase order based on conditions of a wish list and a prioritization schedule being met, and releases funds to trigger the electronic purchase of a target item (Para. 0087, regarding “the virtual wallet may provide a SmartBuy targeted shopping feature. For example, the user may set a target price 431 for the product 422 that the user wishes to buy. The virtual wallet may provide a real-time market watch status update 432 for the 

As per claim 2, Katzin teaches a method as recited for claim 1 above. Katzin further teaches wherein the wish list further comprises: one or more target items to be purchased (Para. 0087, regarding “the virtual wallet may provide a SmartBuy targeted shopping feature. For example, the user may set a target price 431 for the product 422 that the user wishes to buy. The virtual wallet may provide a real-time market watch status update 432 for the product. When the market price available for the user falls below the user's target price 431, the virtual wallet may automatically buy the product for the user, and provide a shipment/notification to the user”).

As per claim 4, Katzin teaches a method as recited for claim 1 above. Katzin further teaches wherein determining the purchase order further comprises: querying one or more connected sources; and analyzing a price trend (Para. 0087, regarding “the virtual wallet may provide a SmartBuy targeted shopping feature. For example, the user may set a target price 431 for the product 422 that the user wishes to buy. The virtual wallet may provide a real-time market watch status update 432 for the product. When the market price available for the user falls below the user's target price 431, the virtual wallet may automatically buy the product for the user, and provide a shipment/notification to the user”).

As per claim 5, Katzin teaches a method as recited for claim 1 above. Katzin further teaches determining that the prioritization schedule does not match the purchase order; requesting an updated prioritization schedule; and receiving an updated prioritization schedule, wherein managing online assets is performed in accordance with the updated 

As per claim 6, Katzin teaches a method as recited for claim 1 above. Katzin further teaches wherein the digital portal determines the purchase order based on an indication to limit time or to limit money (Para. 0087, regarding “the virtual wallet may provide a SmartBuy targeted shopping feature. For example, the user may set a target price 431 for the product 422 that the user wishes to buy. The virtual wallet may provide a real-time market watch status update 432 for the product. When the market price available for the user falls below the user's target price 431, the virtual wallet may automatically buy the product for the user, and provide a shipment/notification to the user”).

As per claim 7, Katzin teaches a method as recited for claim 1 above. Katzin further teaches wherein managing online assets comprises: receiving funds by the digital portal (Fig. 7 and para. 0090-0095, regarding setting/selecting funds in the virtual wallet).

As per Claims 8-9 and 11-14, Claims 8-9 and 11-14 recite substantially similar limitations as Claims 1-2 and 4-7, respectively; therefore, Claims 8-9 and 11-14 are rejected with the same rationale, reasoning and/or motivation provided above for claims 1-2 and 4-7, respectively.
	As per Claim 8, Katzin further teaches one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, 

As per Claims 15-16 and 18-20, Claims 15-16 and 18-20 recite substantially similar limitations as Claims 1-2 and 4-6, respectively; therefore, Claims 15-16 and 18-20 are rejected with the same rationale, reasoning and/or motivation provided above for claims 1-2 and 4-6, respectively.
	As per Claim 15, Katzin further teaches a computer program product for managing an electronic payment application, comprising: one or more computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor to cause the processor to perform a method {of the invention} (Para. 0337-350, Claims 9 and 16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Katzin et al (US 2014/0337175) in view of Watson (US 2018/0150909).
As per claim 3, Katzin teaches a method as recited for claim 1 above. While Katzin teaches wherein the prioritization schedule further comprises: a numerical value corresponding to a desirability of an item (Para. 0087, regarding the user’ target price (i.e., numerical value)); Katzin does not teach the numerical value corresponding to a desirability of an item. 
Watson teaches wherein the prioritization schedule further comprises: a numerical value corresponding to a desirability of an item (para. 0022, regarding “Priority 116 is used to indicate the importance or priority of the different items in the user's savings account, where the user desires to be able to purchase higher priority items before lower priority items. The priority may be entered by the user, selected by the user from a drop-down menu, or assigned by the system in any suitable format. For example, the priority may be a number ranging from one to the total number of items being saved for, with each item associated with a unique number. In another example, the system may provide the user with a limited set of numbers, such as 1, 2, 3, or 4, in a drop down menu, with 1 being the highest priority and 4 being the lowest priority”).
Before the earliest effective filing date of this application, it would have been obvious for one of ordinary skill in the art to have modified Katzin with these aforementioned teachings from Watson, account management and targeted product purchases, with the motivation to enable purchase of higher priority items before lower priority items, as recited in Watson (para. 0022).
It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of this application, to include the features as taught by analogous art Watson in the method and system of Katzin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would have predictable results such as increased 

As per Claims 10 and 17, Claims 10 and 17 recite substantially similar limitations as Claim 3; therefore, Claims 10 and 17 are rejected with the same rationale, reasoning and/or motivation provided above for Claim 3.


Response to Arguments
Applicant’s arguments filed on 11/17/2020 have been fully considered and found to be insufficient and unpersuasive to overcome all of the rejections in the most recent Office action. Details are provided below.

Arguments for rejections under 35 U.S.C. 101:
Note that Applicants amendments remedy the deficiency regarding signals per se for claims 15-20.
 
Applicants argued that the claimed invention is directed to a practical application of the abstract idea. Examiner respectfully disagrees. 
While the claims 1-20 recite additional elements which are hardware or software elements, such electronic {payment} application, a user device, online {assets}, digital portal, electronic {purchase}, a computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method {of the invention}, computer program product for managing an electronic payment application, comprising: one or more non-transitory computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor to cause the processor to perform a method 
Also note that “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.” MPEP 2106.05 (a) II.

Arguments for rejections under 35 U.S.C. 102/103:
Applicants argued “neither the "SmartBuy targeted shopping feature" (See Katzin at [0087]) nor the "wishlist" (See Katzin at [0073]) disclosed by Katzin is synonymous with the features of Applicant's claimed invention (e.g., managing online assets, in a determined order, using a digital portal, based on a user-supplied wish list and a user-supplied prioritization schedule). In fact, the Katzin reference merely discloses a virtual wallet which does not speak to an "order in which items are purchased" (See [0033] of Applicant's specification)”. Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., managing online assets, in a determined order) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 5712728103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Sincerely,
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624